November 3, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     HARRIS COUNTY, TEXAS, Appellant

NO. 14-14-00771-CV                          V.

                      GERALD GAMBICHLER, Appellee
                     ________________________________

       This cause, an appeal from the judgment dismissing with prejudice appellant
Harris County, Texas’s causes of action, signed June 25, 2014, was heard on the
transcript of the record. We have inspected the record and find error in the
judgment. We therefore REFORM the trial court’s judgment to strike the words
“with prejudice” in the first paragraph and the words “with prejudice and that
Harris County, Texas take nothing by way of this action” in the fifth paragraph.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

      We order appellee, Gerald Gambichler to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.